Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-41 are allowed.  The closest prior art of record includes Yoshida applied in the previous rejection and Dabby US 6789401.  Yoshida discloses a method of manufacturing optical fiber ([0036]) comprising the steps of: oscillating burner arrays relative to a core rod wherein the core rod remains still and the burners arrays are moved such that they overlap to optimize interference of the burner arrays with one another.  Dabby discloses moving the core rod while burners remain still however none of the prior art of record discloses the limitations of claim 22-41 regarding the distance d between burners relative to the overlap and the shortest distance between burners of pairs with a fixed distance as claimed in addition to the remaining limitations of the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741